The recommendation of the learned official referee cannot be accepted. The proof clearly establishes that respondent, who was admitted to the Bar in 1926, was guilty of (1) subornation of perjury; (2) wilfully misleading the district attorney of Westchester county in his efforts to locate one Sanders, who had been associated with respondent; (3) fraudulently exaggerating claims in complaints and bills of particulars; (4) destroying flies of cases and financial records in an endeavor to thwart this court’s investiga^ tion; (5) wilfully occupying a dual and inconsistent professional relation in a negligence case; and (6) paying persons for soliciting retainers for him in negligence claims. The respondent has shown himself unworthy of the privilege of engaging in the practice of the law and must be disbarred. The respondent is disbarred and his name ordered to be struck from the roll of attorneys. Present —■ Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.